 MILLER-CHARLES AND COMPANY405WE WILL make whole Burt W.Stemmons for any loss of pay he may havesuffered because of the discrimination against him.LOCAL271, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Anyone having any question concerning this notice or compliance with its pro-visionsmay communicate directly with the Board'sRegional Office, 1200 RialtoBuilding, 906 Grand Avenue,Kansas City,Missouri, Telephone No. Baltimore1-7000, Extension 2732.Harold Miller,Herbert Charles and Milton Charles, Co-partners,d/b/a Miller-Charles and CompanyandLocal 463, Interna-tional Union of Electrical,Radio and Machine Workers, AFL-CIOandEmployees Committee of Miller-Charles,Party inInterest.Case No. 2-CA-9436.March, 00, 1964DECISION AND ORDEROn December 2, 1963, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch 'and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the TrialExaminer'sDecision, theexceptions, and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions.We find, in 'agreement with the Trial Examiner, that the remarksmade by General Manager Stewart on twooccasions to groups ofemployees 'assembled in the plant on workingtime,to the effect thatif the employees chose an outside union to represent them, it wouldmakeexcessivedemands which would force Respondentto eliminateovertime and to close the plant within 120 days, followed by Stewart's146 NLRB No. 39. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuggestion that the employees form or support an independent union,werecalculated to, and did, create the impression among employeesthat an outside union would inevitably make excessive demands whichwould inexorably lead to the elimination of overtime and the closingof the plant, and thus were coercive and in violation of Section8(a) (1).Chairman McCulloch considersHenry I. Siegel Co., Inc.,143NLRB 386, enfd. 328 F. 2d 25 (C.A. 2), 'distinguishable. In thatcase, the statement about the possible impact of unionism on costswith resultant possible effect on employment was a small part of along and otherwise uncoercive speech on a number of topics, deliveredat a social gathering at the home of a company official. It was alsopart of a reasoned explanation of the cost problem, unaccompaniedby threats or other unlawful conduct; in fact, the speaker assuredthe employees that "if you vote for the union, my feelings will notchange."Considered in the context of the entire speech, ChairmanMcCulloch believed that the statement alluded to was not coercive.The court of appeals agreed with him. CompareTexas Boot Manu-facturing Company, Inc.,143 NLRB 264, withTexas Industries, Inc.,et al.,139NLRB 365. In contrast, the Chairman believes thatStewart's statement to employees in context could not be construedotherwise than as a threat to future employment if an outside unionwere selected as bargaining representative.Evidently, the employeeswho heard the speech understood it in just this way for they im-mediately, at the suggestion of Stewart, repudiated their selection ofthe Union to represent them in favor of an inside committee.Unlike his colleagues, Member Leedom would find Stewart's re-marks to be predictions protected by Section 8(c) of the Act, andtherefore not violative of Section 8 (a) (1).See his dissenting opin-ion inHaynes Stellite Company, Division of Union Carbide Corpora-tion,136 NLRB 95, 96; enforcement of the Board's order was deniedinUnion Carbide Corp. v. N.L.R.B.,310 F. 2d 844 (C.A. 6).ORDERThe Board adopts -as its Order the Recommended Order of theTrial Examiner.'1The 'Recommended Order is hereby amended by substituting for the first paragraphthereof the following:Upon the entire record in this case and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,Harold Miller, Herbert 'Charles and Milton Charles,Co-partners,d/b/a Miller-Charles and Company, its officers, agents,successors,and assigns, shall:TRIAL EXAMINER'S DECISIONThe charge herein was served on Respondents on July 3, 1963,and the complaintissued on August 19.A hearing was held before Trial Examiner Sidney Sherman MILLER-CHARLES AND COMPANY407on September 9, in New York City. The issues litigated were whether the Respond-ents violated Section 8(a)(1) and (2) of the Act.After the hearing, the GeneralCounsel and the Respondents filed briefs.Upon the entire record,' and my_ observation of the witnesses, I adopt thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSHarold Miller, Herbert Charles and Milton Charles, Co-partners, d/b/a Miller-Charles and Company, herein called Respondents, are engaged at their plant inMineola, New York, in the manufacture and sale of screw machine parts, aircrafthardware, and related products.Respondents annually ship more than $50,000worth of products directly to out-of-State points. It is found that Respondents areengaged in commerce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.IT.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated at the hearing, and I find, that Local 463, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, hereinafter called theUnion, and Employees Committee of Miller-Charles, hereinafter called the Com-mittee, are labor organizations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The pleadingsThe complaint alleges that Respondents violated Section 8(a)(1) and (2) of theAct by (i) threatening their employees with various reprisals and offering them va-rious benefits in order to induce them to select the Committee, rather than the Union,as their bargaining representative, (ii) sponsoring and encouraging the formationof the Committee, and rendering material assistance to it, and (iii) recognizing andnegotiating a contract with the Committee as the exclusive representative of theiremployees, notwithstanding the pendency of a representation petition filed with theBoard by the Union, and notwithstanding that the Committee did not represent anuncoercedmajority of their employees.The answer denies all the foregoingallegations.B. Sequence of eventsEarly in April 1963 2 the Union began to organize the Respondents' employeesand, by May 31, the Union's business representative, Caputo, had in his possessionunion authorization cards purportedly signed by 17 of the 29 employees working inRespondents' production department. (In addition, Respondents had 13 shippingemployees.)Shortly before noon on that date, Respondents' general manager,Stewart, addressed the production employees, told them that due to a decline inbusiness it was necessary to reduce the amount of overtime work, asked them ifthey had any grievances, and suggested that the employees select representatives tomeet with Stewart and discuss their grievances.At the same time he made somereference, which will be discussed in more detail later, to the economic demands of"outside" unions and in that context adverted to the necessity of eliminating over-time work altogether and closing the plant within 120 days.After Stewart had left,itwas agreed among the employees that five of their number 3 should meet withStewart to discuss grievances, and such a meeting was held from 3 to 5 that after-noon.Discussion centered upon the employees' demand for a general wage increase,and various fringe benefits.After the meeting, Caputo called upon Stewart, andadvised him that the Union represented a majority of the employees .4 Stewart as-'The following typographical errors in the transcript are hereby ordered corrected asfollows:,I.'Page 120, lines 14 and 15, change"made" to"paid"; page 137, line 2, change"understood"to "misunderstoodpage 142, line 5, change"He" to "She"; page 174,line2,change"GC-2"to "GC-3"';page 183,' dine 1, change "The Witness" to"Mr. Markham".,2All events hereinafter related occurred in 1963, unless otherwise stated.3Hernandez,Vega, Mendez,Andujar,and Underwood.4The Union at that time assumed that there were only 29 employees in the appropriateunit.The significance'of this assumption will be discussed later.' 408DECISIONSOF NATIONALLABOR RELATIONS BOARDserted that he did not believe .this was the case, and rejected Caputo's request forrecognition.Early in the morning of June 3 (the next workday), a petition was circulatedamong the production employees, which, in effect, established the Committee, namingfour employees (Underwood, Mendez, Mesones, and Rivera) to negotiate with man-agement and renounced representation by any "other party."This petition wassigned by all the employees.Stewart was admittedly present during the circulationand signing of the petition. It had been typed by Perez, who, in addition to herregular duties as a sales employee, performed miscellaneous chores for Stewart, in-cluding secretarial work, translating, and acting as liaison between him and the em-ployees.Subsequently, about 10 a.m. that day, the four members of the newlyformed Committee met with Stewart and negotiated until late that evening.Theresulting contract, introduced at the hearing, provides for recognition of the Com-mittee as the representative of "the shop," for an immediate 5-cent an hour wage in-crease, for insurance benefits, and for various other fringe benefits.On June 3, the Union filed a representation petition with the Board,5 a copy ofwhich petition was received by Stewart on June 4.He promptly contacted a Boardagent,who advised hun not to execute the committee contract, in view of thependency of the Union's petition.While Stewart complied with this advice, henevertheless placed in effect the changes in terms of employment provided for in thecontract, including the general wage increase, and has since met with the Committeeto discuss grievances.When, sometime later in June, Stewart attended a conference at the Board's officein connection with the Union's petition, he learned for the first time that the Re-spondents' shipping employees were entitled to be included in the unit which theUnion was seeking to represents Shortly thereafter, Stewart, as he admitted,repeated to the shipping department the same remarks he had addressed to the otheremployees on May 31, concerning the danger of loss of overtime and shutdown ofthe plant, apprising them in addition of the existence of the Committee, and of theirright to be represented thereon.He also discussed some of the employee benefits inthe committee contract.McCall was thereupon elected as the representative of theshipping employees on the Committee. In the latter part of June, McCall prepareda petition, addressed to the Board, reading as follows:We, the undersigned, do not desire a union to represent us.We have con-stituted a committee of five of our own members to bargain with the company.Therefore we request of the National Labor Relations Board an immediate elec-tion among the personnel of our shop and shipping department to prove to theunion that we do not want them in here.McCall circulated this petition among all the employees, obtaining their signa-tures thereon.C. Discussion1.ThreatsIn-his brief the General Counsel contends that Respondents violated Section 8(a)(1) of the Act by Stewart's references, in his various speeches to the employees, tothe dire consequences of organization of the plant by the Union.Stewart admitted that in his speech on May 31 to the production employees hestated that there was a possibility that the Respondents would not be able to "accede"to the demands of an outside union and that Respondents therefore "probablywould have to cut out all overtime down to 40 hours and there was a possibility wewould haveto close inapproximately 120 days."He admitted also that herepeated these remarks in his subsequent speech to the shipping department. Perez,who was Stewart's "girl Friday" in his dealings with the employees, testified ondirect examination that on May 31 Stewart said he believed that an outside unionwould make such "outrageous" demands that Respondents would probably have toeliminate overtime and close within about 120 days.Under cross-examination, sheamended this ,testimony, stating that Stewart said "he was positive that the [outside]union would make such outrageous -demands",that the Respondents "would be in abad spot financially, which would cause them to close down."According to Mesones, Stewart, in the context of a reference to the likelihoodof excessiveunion demands,"promised" that, if a union came to represent theemployees, he would close the plant within 120 days.5,Case No.2-RC-12784.No election has been held on this petition.The petition,itself,made no specific reference to the shipping employees. MILLER-CHARLES AND COMPANY409According to Underwood, Stewart said an outside union's demands would be sohigh that "probably the shop would have to close in 120 days."Mendez testifiedthat Stewart said that he knew that a union had been "formed," adding that if itsdemands were excessive, he would be forced to close within 120 (or 180) days.According to Hernandez, Stewart's statement was that a union's demands might beexcessive, and the shop might have to close within 120 days?With regard to Stewart's second speech, to the shipping department, after June 3,McCall attributes to Stewart the statement that Respondent would probably not beable to meet the Union's demands and would close within 120 days.Based on a synthesis of all the testimony on this point,8 I find that at least onMay 31, Stewart told the production employees, in effect, that if they chose an out-side union to represent them, such a union would make excessive demands, whichwould force the Respondent to eliminate overtime and close its business within120 days. It is thus clear that Stewart portrayed excessive demands as inevitablein the case of an outside union and depicted elimination of overtime and the closingof the plant "within 120 days" as the inexorable consequences of such inevitabledemands.It is manifest that the foreseeable effect of Stewart's remarks was to implant in theminds of the employees a fear of total elimination of overtime and, eventually, lossof their jobs, if they adhered to an outside union.The Respondent contends thatsuch remarks were nevertheless lawful as they were merely predictions of the eco-nomic consequences of unionization, and were devoid of "any threat that theemployer would use his economic power to make the prediction come true."Re-spondents cite Board cases finding not to be coercive statements to the effect that,because of financial stringency or competitive conditions, the employer, if requiredto pay union wages or meet union demands, would have to curtail his operationsor shut down entirely.9However, the Board has also found apparently similarstatements to be coercive.10Thus, in theHaynes Stellitecase,supra,the Boardfound to be coercive statements by an employer that customers had indicated thatthey would curtail their orders if the plant were unionized, because of the possibilityof disruption of delivery schedules by strikes.The Board majority held that theforegoing statement, "although couched in the form of a prediction, contained aclear threat of loss of employment by the employees if they selected the Union."The majority opinion continues:The statements involved herein indicate that a loss of orders, and hence ofjobs,would result merely by virtue of the employees' designation of theUnion..Further,we find.that the Respondent materially misrep-resented the facts when it stated that "some of [its] customers" would seekother sources of supply, whereas only one customer had so informed theRespondent . . . .Under these circumstances, we are convinced that theRespondent was making its constant references to the withdrawal of ordersfor the purpose of implanting in the employees a fear that a loss of jobs wouldinevitably follow a Union victory.7Underwood, Hernandez, and Mendez fixed the date of these remarks as June 3.However, as all the other witnesses on this point refer only to such a speech on May 31, itwould seem that these three witnesses were either mistaken as to the date or that therewere similar speeches on both dates.As it would not affect the result, I do not deem itnecessary to resolve this point.8I place principal reliance on the aforequoted version given by Perez under cross-examination.In view of her apparent alignment with management (she testified for theGeneral Counsel under subpena), it seems unlikely that she would have colored her testi-mony to aid the General Counsel.Moreover, the fact that she was required to translateto the employees Stewart's May 31 remarks, necessitated that she give more careful atten-tionto their content than was true in the case of the other employee witnesses. Sheimpressedme, in any event, as more alert and perceptive than such other witnesses.More-over, her testimony that Stewart referred to excessiveunion demandsas a certainty,rather thana possibility, finds confirmation in Stewart's explanation at the hearing that,in viewof the allegedfinancialplight of the Respondents,anyunion demands would beexcessive.See footnote 11, below.9 E g.,Bilton Insulation,Inc.,129 NLRB 1296;Chicopee ManufacturingCorporation,107 NLRB 106;GranwoodFurniture Company,129 NLRB 1465, 1471;Neco ElectricalProductsCorporation,124 NLRB 481, 482.10Lee-Rowan Manufacturing Company,129 NLRB 980,982, 988(Jones-Kelly Incident)SurprenantMfg.Co., 144 NLRB507;Haynes Stellite Company,136 NLRB 95,enforce-ment deniedsub nom.;UnionCarbideCorp.,310 F.2d 844(C.A. 6) ;TransportClearings,Inc., 133 NLRB607, enforcement denied 311 F. 2d 519(C.A. 5). 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere, too, there is present, as'in Haynes, the factor of'a conscious overstatementor misrepresentation of the perils of unionization.Stewart could not reasonablyhave thought that, if an outside union made demands which Respondents could notafford to meet, their only recourse would be to yield to such demands and eventuallygo out of business.The other obvious and more realistic alternatives would berejection of the Union's demands and an attempt through negotiations to arrive atan agreement that Respondents could live with, or, if the Union struck in supportof its demands, the continued operation of the plant with replacements for thestrikers.Moreover, as there is no credible evidence that Stewart knew what thedemands of any outside union, much less the instant Union, would be when he madehisMay 31 speech,ii he could not have known whether or not they would in factbe excessive, much less the precise number of days that the Respondents couldoperate if they granted such demands.In addition to the element of misrepresentation or had faith, the instant caseresemblesHaynes Stellitein that there is here, as there, an attempt to impress theemployees with theinevitabilityof the adverse consequences of unionization.Thiselement in the case is especially significant as it suggests a basis for distinguishingStewart's remarks from statements like those inBilton Insulation, Inc., supra,which the Board has held to be privileged predictions.While Stewart's statement,like that of the respondent in theBiltoncase, did not contain a threat to use Re-spondents' economic power to bring to pass the dire events to which he alluded,there was implicit in his remarks the threat, not present in theBiltoncase,thatRespondents would not use their economic power to avert such dire consequences.For, Stewart's remarks implied that the Respondents would offer no resistance to anoutside union's demands, however excessive or unreasonable, but would acceptthem notwithstanding their foreknowledge that, as ,a result, they would have to closetheir plant within 120 days! Such an avowal by an employer that he will volun-tarily elect not to resist a union's economic pressures, which will certainly closehis plant, seems essentially indistinguishable from a statement that he will reactto unionization by voluntarily closing his plant. If, as is clear, the latter is un-lawful as a threat of reprisal, so, it would seem, is the former.Like the latter,the former is not a statement of action that may be forced on the employer bycircumstances beyond his control or by irresistible economic pressures but of actionthat will result from the employer's relatively free choice.I find, accordingly, that Stewart's remarks to the production employees, andsubsequently to the shipping -department, equating unionization with loss of over-time and of employment violated Section 8(a)(1) of the Act.122.The CommitteeThe General Counsel contends that Respondents violated Section 8(a) (2) and(1) by initiating the organization of the Committee and contributing to its support,and by recognizing the Committee while a representation question was pending.It is clear that the organization of the Committee stemmed' from circumstancesattending Stewart's speech on May 31.He testified that his only reason for ad-dressing the employees on that occasion was to explain that he had been forced bythe decline in Respondents' business activity to reduce the amount of overtimework.However, he admitted that, after he had made this explanation, he invitedthe employees to designate a "representative group" or "committee" to discuss withhim any grievances the employees might have.According to Mesones' uncon-tradicted testimony, which I credit, this suggestion was made after Stewart portrayedthe dire consequences of representation by an "outside" union.As already related,pursuant to Stewart's suggestion, a group of five employees met with him later thesame day and discussed for several hours various improvements in working condi-11 In fact,he denied that he wasat that timeeven awareof the Union's organizationaleffortsAt the hearing, Stewart attemptedto explain his reference to excessive uniondemands bystating that "any demandsat this time would beexcessivedue to thefinancialconditionof the Company."However, itisundisputedthat Stewart,as will appear below, shortlyafter hisMay 31speech, granted a general 5-cent an hour wage increase, aswell as various fringebenefits andthat Respondentsin additionhavesince that dategranted individual increasesto about three-fourths ofthe employees.12 SeeThe J. S. Dillon & Sons Stores Co,Inc.,144 NLRB 1235, wherethe Boardaffirmed a finding that the respondent violated Section 8(a) (1) of the Actby-telling part-time employees'that, if theplant was unionized, they could lose existing benefits becausethey would not be part of 'the bargaining unit, and the respondent would,lid.powerless toprevent this..The Trial Examiner these stressed that the respondent"portrayed the lossof . . . benefits as an inevitable consequence of union representation. MILLER-CHARLES AND COMPANY411tions.According to Stewart, the meeting concluded with his promise to "work out"a contract with the group on June 3, provided he was satisfied that it representeda majority of the employees, and, after he repeated this promise to the employeeson June 3, a petition was circulated and signed by them, establishing the Committee,and designating four of their number to serve thereon and negotiate further withRespondents.The Committee met with Stewart later the same day and completedthe draft of a contract.13Accordingly, on the basis of Stewart's own testimony,Ifind that the organization of the original employee group stemmed from hissuggestion that the employees designate representatives to discuss their grievanceswith him and the Committee was merely a continuation of that group.Moreover, it is clear from Stewart's own testimony, as amplified by the testimonyof Perez and Mesones, that the June 3 petition establishing the Committee, wassigned by the employees in Stewart's presence,14 and after he had assured theemployees that he would negotiate a contract with such a committee.It is clear also that, in his speech to the shipping employees, Stewart assisted theCommittee to extend its jurisdiction, by his explanation to the shipping employeesof the function of the Committee and the benefits granted in the Committee "con-tract," and of their right to be represented on the Committee, and by repeating atthe same time his remarks equating representation by an outside union with theclosing of the plant "within 120 days."Further assistance was rendered to theCommittee by Stewart's recognition thereof on June 3 and thereafter, which recog-nition continued to the date of the hearing herein, and by the negotiation with theCommittee of improvements in terms and conditions of employment, which improve-ments were promptly instituted by the Respondents.I find, therefore, that, by suggesting and encouraging representation of the em-ployees by a committee of employees, in preference to an outside union, and byrecognizing, and negotiating with, the Committee, and granting concessions to theemployees as a result of such negotiations, the Respondents violated Section 8(a) (2)and (1) of the Act.isThe General Counsel contends that a further violation of Section 8(a) (2) and (1)of the Act, should be found here on -the basis of the Board'sMidwest Pipingrule,16which precludes an employer from recognizing one union, in the face of a validrepresentation claim by a rival union, until the majority status of the first union hasbeen established under the Board's procedures.Respondents answer that there washere no valid claim by the Union because it did not intend to represent the shippingdepartment, thereby, rendering the unit sought by it inappropriate.General Counselconcedes the inappropriateness of a unit which did not include the shipping em-ployees, and that a claim for such a unit would render inapplicable theMidwestPipingrule, but he contends that the Union did not in fact intend to exclude fromthe unit the shipping employees. It is true that such exclusion is suggested by thefact that the Union assumed, when it claimed majority -representation on May 31,that there were only 29 employees in the unit. In fact, there were 29 productionemployees and 13 shipping employees. It is also true that the Union's petition inthe representation case describes the unit as comprising Respondents' production andmaintenance employees, and gives the number of such employees as 29.However,Caputo testified, in effect, that he did not intend to exclude from the unit any shipping13As already noted, this contract, although not signed by Stewart, was adopted by himand its terms placed in effect.14Moreover, on the basisofHernandez'testimony, which he obviously gave with somereluctance, and which is corroborated by Mesones, I find that Stewart personally broughtthe petition to the employees on June 3Such testimony was not specifically contradictedby Stewart.16Guard Services, Inc.,134 NLRB 1753 ;GeneralFinishers Corporation,133 NTLRB 999,1010-1011 ;Air Control Products, Inc.,139 NLRB 607, 621-623.-1 find alsothat otherassistancefurnished the Committee in the form of Perez' services in typingand editingthe employee petitions, and the holding of the May 31 and June3meetingsand othermeetings, on companytime or premises,constituted unlawful support.General FinishersCorporation,supra; Air Control Products,Inc., supra.Manuela Manufacturing Co., Inc.,143 NLRB 379, cited by Respondents, is distinguishable on its facts. It was there heldthat the respondent did not violate the Act by granting the use of company time andfacilities to a committee initiated by the employees, themselves, and where there was not,as here, a contextof opposition by the employer to outsideunions.The General Counsel urges a finding that Stewart was the author of the June 3 petition.While thecircumstances are suspicious,I find insufficient evidencein the record to over-come Stewart's denialof such authorship.1eMidwest Piping & Supply Co., Inc.,63 NLRB 1060. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that Respondents might have, and the Union's petition, while specificallyexcluding office clericals, guards, and supervisors, contains no express exclusion ofshipping employees.Under the circumstances, the inference is warranted, if, indeed,it isnot required, that the Union intended to include all Respondents' employeesexcept those specifically excluded.17 I so find. I find further that the Union's claimraised a real question concerning representation, and that Respondents' recognitionof the Committee on and after June 3, in the face of such claim, violated Section8(a)(2) and (1) of the Act, under the rule of theMidwest Pipingcase.lsIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with' the operations of the Respondents described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondents violated Section 8(a)(1) and (2), ofthe Act, it will be recommended that they cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents, in violation of Section 8(a)(2) and (1)of the Act, gave unlawful assistance to the Committee by recognizing and contractingwith it.Accordingly, it will be recommended that Respondents be ordered to with-draw and withhold all recognition from the Committee, and to cease giving effectto the agreement negotiated on June 3, 1963, and adopted by Respondents, unlessand until the Committee is certified by the Board as the exclusive representative ofRespondents' employees.However, Respondents will not be required to vary theterms and conditions of employment established pursuant to such agreement.CONCLUSIONS OF LAW1.By threats of reprisal and offers of benefits designed to deter their employeesfrom adhering to the Union, the Respondents have interfered with, restrained, andcoerced their employees in the exercise of rights guaranteed in Section 7 of the Act,and have engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.2.By interfering with the formation of, and contributing support to, the Com-mittee, recognizing it as the representative of their employees during the pendencyof a question concerning representation, and negotiating with it concerning termsand conditions of employment, the Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section 8(a) (2) and (1) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and upon the foregoing findings of fact andconclusions of law, it is recommended that Respondents, Harold Miller, HerbertCharles and Milton Charles, Co-partners, d/b/a Miller-Charles and Company,Mineola, New York, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with elimination of overtime work, closing of theirplant, or other reprisals for concerted activities, and offering them benefits, to inducethem to abandon such activities.(b)Recognizing the Employees Committee of Miller-Charles' as the exclusiverepresentative of the Respondents' employees, unless and until said Committee iscertified by the Board as such representative.(c)Giving any effect to the collective-bargaining contract negotiated on June 3with said Committee and adopted by the Respondents, or to any extension, renewal,supplement, or modification thereof.17There was testimony, that at a conference concerning the representation petition, whenthe Respondent proposed inclusion of the shipping employees, the Union asked for a listof such employees. Such testimony obviously falls short of proof that the Union opposedtheir inclusion In the unit.18The J. S. Dillon & Sons Stores Co., Inc.,144 NLRB 1235. MILLER-CHARLES AND COMPANY413(d)Assisting or contributing support to the Employees Committee of Miller-Charles, or any other, labor organization of their employees,or interfering with theformation of such Committee or other labor organization.(e) In any like or related manner interfering with,restraining,or coercingemployees in the exercise of their right to self-organization,to form,join, or assistLocal 463, International Union of Electrical,Radio and Machine Workers, AFL-CIO, or any other labor organization, to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any orall such activities except to the extent that such right is affected by the provisos inSection 8 (a) (3) of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Withdraw and withhold all recognition from the Employees Committee ofMiller-Charles as the exclusive representative of Respondents'employees for theprupose of dealing with the Respondents concerning grievances,wages, hours, orother conditions of work,unless and until said Committee is duly certified as suchrepresentative by the Board.(b) Post at their place of business in Mineola,New York,copies of the attachednotice marked"Appendix."19Copies of said notice, to be furnished by the RegionalDirector for the Second Region,shall, after being duly signed by the Respondents'representative,be posted by the Respondents immediately upon receipt thereof, andbe maintained by them for a period of at least 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insure that suchnotices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region,inwriting,within 20days from the date of receipt of this Decision, what steps the Respondents havetaken to comply herewith.ao19 If this Recommended Order Is adopted by the Board,the words"A Decision and Order"shall be substituted for the words"The Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals,the words"A Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words"A Decision and Order."=° If this Recommended Order is adopted by the Board,this provision shall be modifiedto read. "Notify said Regional Director,in writing, within 10 days from the date of thisOrder, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT threaten our employees with elimination of overtime,closingof our plant,or other reprisals if they select an outside union to represent themor offer them benefits to inducethem to give up their union activities.WE WILL NOT assist or contribute support to,or interfere with the formationof, the Employees Committee of Miller-Charles, or to any other labor organiza-tion of our employees.WE WILL withdraw and withhold all recognition from the Employees Com-mittee of Miller-Charles as the representative of our employees for the purposeof dealing with us concerning grievances,wages, hours, or other conditions ofwork,unless and until said Committee is duly certified by the Board as suchrepresentative.WE WILL NOT give any effect to the contract negotiated by us on June 3, 1963,with the Employees Committee of Miller-Charles, or any renewal,extension,modification,or supplement thereof.WE WILL NOT in any like or related manner interfere with,restrain, or coerce,our employees in the exercise of their right to self-organization,to form, join,or assist Local 463, International Union of Electrical,Radio and MachineWorkers, AFL-CIO, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purpose of collective-bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities,except to the extent thatsuch right may be affected by the provisos in Section 8 (a) (3) of the Act.HAROLD MILLER,HERBERT CHARLES ANDMILTON CHARLES,CO-PARTNERS, D/B/AMILLER-CHARLES AND COMPANY,Employer.Dated-------------------By-------------- _----------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or coveredby anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice, FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.751-5500,if they have any question concerning this notice or compliance with itsprovisions.Penn Central Containers,Inc.andInternational Brotherhoodof Pulp,Sulphite, and Paper Mill Workers,AFL-CIO.CaseNo. 4-CA-3108.March 20, 1964DECISION AND ORDEROn December 16, 1963, Trial Examiner Federick U. Reel issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices sand recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision, and a supporting brief, and the Gen-eral Counsel filed a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.The Trial Examiner found, land we agree, that by refusing on andafter September 17, 1963, to bargain with the Union which was thecertified representative of the Respondents employees, the Respond-ent violated Section 8 (a) (5) and (1) of the Act. The election uponwhich the Union's certification was based was held pursuant to aconsent-election agreement.The Respondent contended,inter alia,that the consent-election agreement had been conditioned upon theUnion agreeing to the eligibility list which it had submitted to the146 NLRB No. 57.